Citation Nr: 0727103	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of the currently assigned 
10 percent disability rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied an increase 
for the service-connected migraine headaches.

Information in the claims file indicates that a travel Board 
hearing was scheduled for September 15, 2006.  The appellant 
failed to appear as scheduled, did not request a 
postponement, and did not file a timely motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the hearing request had been withdrawn.  38 C.F.R. 
§ 20.702(d).


FINDINGS OF FACT

The competent medical evidence reflects that the veteran 
experiences migraine headaches with characteristically 
prostrating attacks occurring between one to four times a 
month and more recently two to three times a week.  Severe 
economic inadaptability is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the veteran's 
service-connected migraine headaches are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a "service connection" 
claim, to include the degree and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, proper notice should apprise the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2006). 

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for migraine headaches.  In this 
context, the Board notes that a substantially complete 
application was received in June 2002.  In July 2002 the 
veteran was notified of the information needed to obtain an 
increased rating and the types of evidence that can provide 
such information and was instructed to notify VA of the 
information she wished VA to retrieve for her.  A January 
2005 letter requested that she provide any evidence in her 
possession that pertained to this claim.  An August 2006 
letter from the RO included notice of the type of evidence 
necessary to establish a disability rating and effective date 
if the claim was granted.

It is pointed out that because adequate statutory notice in 
this case was not provided prior to the initial adjudication 
denying this claim, the timing of the notice does not comply 
with the express requirements of the law.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Here, the Board 
finds that any defect with respect to the timing of this 
notice was harmless error.  .  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the veteran was notified to 
provide everything in her possession in January 2005, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the veteran.  Therefore, even though the 
notice was provided to the veteran after the initial 
adjudication, the claim was readjudicated thereafter, and the 
veteran has not been prejudiced thereby.  Although no 
readjudication followed the August 2006 letter the veteran 
had actual knowledge of the assignment of disability ratings 
and effective dates as her claim was granted and assigned a 
disability rating and effective date in January 1995, which 
she appealed in June 2002.  Additionally, the instant case 
grants the appeal and the RO will implement a disability 
rating and an effective date which the veteran can then 
appeal.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA correspondence.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
her.

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  The claims file 
contains the veteran's reports of private and VA post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  The veteran was 
provided VA examinations pertaining to the rating of her 
migraine headaches in April 2004 and March 2005.  

Consequently, the Board finds that VA complied with the 
notice requirements  under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing her of the evidence necessary to support a grant of 
the increased rating on appeal.  Dingess at 491, 493, 
500-501.  Therefore all duties to notify and assist have been 
met and the appellant is not prejudiced by the Board deciding 
this claim.

Disability Evaluations 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to an increased rating 
for headaches.  Disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The veteran's service-connected headaches are evaluated 
pursuant to 38 C.F.R. § 4.124a Diagnostic Code 8100, 
pertaining to migraines.

Under this Code, a noncompensable (zero percent) disability 
rating is assigned for less frequent attacks than for a 10 
percent rating.  A 10 percent disability rating is warranted 
for characteristic prostrating attacks, averaging one in 2 
months over the last several months.  A 30 percent disability 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to Webster's New World Dictionary Of American 
English, (3rd ed. 1986), "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994), in which "prostration" is defined 
as "extreme exhaustion or powerlessness."

In the instant case, the Board finds that the veteran's 
symptomatology meets the criteria for the next-higher-30 
percent-disability rating for her service-connected 
headaches.  At the April 2004 VA examination the veteran 
mentioned averaging two migraines a month in 2002 and 2003.  
At a November 2004 VA neurology consult she stated that her 
headaches are occurring once a week.  At the March 2005 VA 
examination, she reported having one headache a month in the 
past but most recently having two to three migraines a week.  
The veteran also stated that every time she gets a headache 
it puts her to bed for twelve hours with blurring of vision, 
some nausea, and occasional vomiting.  The veteran has 
consistently reported 12 hours of incapacitation as well as 
sensitivity to light and sound at her VA treatments and 
examinations.  There is no evidence to the contrary.  At the 
March 2005 VA examination, the veteran mentioned that with 
medication she is able to get relief in a couple of hours.  
More recent VA treatment records indicate the veteran 
continues to have difficulty finding proper medication 
without obtrusive side effects.  Therefore, the evidence 
indicates that the veteran had one to four prostrating 
headaches a month over the past several years and more 
recently two to three a week and thus meets the 30 percent 
rating requirements.

The veteran's service-connected migraine headaches, however, 
do not warrant a 50 percent disability rating.  The competent 
medical evidence does not reflect that the veteran's 
headaches result in very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The record fails to show that the veteran's 
headaches resulted in severe economic inadaptability.  While 
in November 2002, the veteran's private physician stated that 
the veteran's headaches resulted in severe economic 
inadaptability, the evidence of record is against such a 
finding.  The veteran is a full-time employee who has need to 
take days off from work each month.  However, such job 
interference does not rise to the level of severe economic 
inadaptability.  Additionally, it is also unclear if such 
time off is solely related to the veteran's migraine 
headaches.  The preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's service-
connected migraine headaches.

Finally, the evidence does not reflect that the veteran's 
disability has caused marked interference with employment 
beyond that already contemplated in the assigned evaluation, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a 30 percent rating for service-connected 
migraine headaches is granted, subject to regulations 
applicable to the payment of monetary benefits.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


